DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 12/28/2020 is acknowledged.
Claims 6-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2016/0009011) in view of Solbeck (US 3849051).
Regarding claim 1, He teaches:
An optical sheet forming apparatus comprising (abstract):
an extrusion unit having a discharge slit configured to discharge a sheet-shaped molten resin (Fig 11: feeding unit 100; [0012, 0049, 0068]);
a forming roll unit having a roll configured to rotate about a rotation axis arranged in a direction crossing an extrusion direction so as to convey the discharged molten resin in the extrusion direction while solidifying the discharged molten resin (Fig 11; extrusion roller 602; [0068-0070]);
a thick portion forming groove provided in the forming roll unit and configured to form a thick portion which is thicker than other portion continuously in the extrusion direction in a part of the molten resin (Fig 11-12; recess 612; [0072]).
He does not teach a position adjustment mechanism configured to adjust a position of the discharge slit with respect to the thick portion forming groove.
In the same field of endeavor regarding extrusion, Solbeck teaches a position adjustment mechanism (Fig 1-3: extruder 1, guiding members 51, profiled rails 52, 53, wheels 54; col 4, ln 21-43) configured to adjust a position of a discharge slit of an extrusion die (Fig 1-3: extrusion die 11, slit 14) with respect to an adjacent roller (Fig 1-3: roller 24; col 3, ln 55-63) for the motivation of absorbing kinetic energy generated by axial thermal expansion of the die, and to facilitate cleaning and position adjustment (col 4, ln 21-63).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the extruder as taught by He with the axial position adjustment mechanism as taught by Solbeck in order to absorb kinetic energy generated by axial thermal expansion of the die, and to facilitate cleaning and position adjustment. 
He in view of Solbeck does not explicitly recite wherein a neck-in portion caused by a neck-in phenomenon is formed continuously in the extrusion direction in the molten resin discharged from the discharge slit, and the neck-in portion is positioned to be opposed to the thick portion forming groove by the adjustment of the position of the discharge slit with respect to the thick portion forming groove by the position adjustment mechanism.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 
Regarding claim 2, He in view of Solbeck teaches the apparatus of claim 1.
Solbeck further teaches wherein the position adjustment mechanism comprises; a moving device configured to move the extrusion unit along the rotation axis (Fig 1-3; extruder 1, guiding members 51, wheels 54; col 4, ln 21-63); and a support unit configured (Fig 1-3: die section 12, extrusion cylinder 5; col 4, ln 21-63) to support the discharge slit in parallel along the rotation axis such that the sheet-shaped molten resin is discharged in parallel along the rotation axis from the discharge slit, and the position adjustment mechanism moves the extrusion unit and thereby moves the discharge slit in parallel along the rotation axis (Fig 1-3; col 4, ln 21-63).
Regarding claim 3, He in view of Solbeck teaches the apparatus of claim 2.
Solbeck further teaches wherein the moving device comprises: a moving body provided in the extrusion unit (Fig 1-3: extruder 1); and a moving mechanism configured to move the moving body in a preset direction (Fig 1-3: guiding members 51, wheels 54), and the support unit comprises: a support body provided in the extrusion unit and configured to support the discharge slit (Fig 1-3: die section 12); and a connection mechanism configured to connect the support body to the moving body (Fig 1-3: extrusion cylinder 5), wherein the moving device moves the support body in accordance with the movement of the moving body, and thereby moves the discharge slit in parallel along the rotation axis (Fig 1-3; col 4, ln 21-63).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Solbeck as applied to claim 1 above, and further in view of Honma et al. (JPH08118458 of record with reference to examiner provided machine translation) hereinafter Honma.
Regarding claim 4, He in view of Solbeck teaches the apparatus of claim 1.
He in view of Solbeck does not teach wherein the position adjustment mechanism comprises a moving mechanism configured to move the forming roll unit along the rotation axis, and the position adjustment mechanism moves the forming roll unit by the moving mechanism, and thereby moves the thick portion forming groove in parallel along the rotation axis.
In the same field of endeavor regarding extrusion, Honma teaches a position adjustment mechanism comprises a moving mechanism (positioning means 51, support shaft 25, support portion 26, pedestal 27, hydraulic cylinder 28; [0020]) configured to move the forming roll unit (base material roll 24; [0020]) along the rotation axis, and the position adjustment mechanism moves the forming roll unit by the moving mechanism ([0020]) for the motivation of increasing efficiency by automating the adjustment of material roll ([0012]). 
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the position adjustment mechanism as taught by He in view of Solbeck to include the roller adjustment as taught by Honma in order to increase efficiency by automating the adjustment of material roll.
Since He teaches the groove is located on the roller, and Honma teaches a roller position adjustment mechanism that moves the roller along the rotation axis, one of ordinary skill in the art would recognize that He in view of Solbeck and Honma teaches the position adjustment mechanism moves the thick portion forming groove in parallel along the rotation axis.
Regarding claim 5, He in view of Solbeck teaches the apparatus of claim 1.
He in view of Solbeck does not teach wherein the position adjustment mechanism comprises a deckle configured to cover a part of the discharge slit, and the position adjustment mechanism limits the discharge slit by the deckle, and thereby adjusts a discharge range of the molten resin.
Honma teaches a position adjustment mechanism comprising a deckle configured to cover a part of the discharge slit (slit adjusting means 53A, 52B, deckle drive devices 9A, 9B; [0021]), and the position adjustment mechanism limits the discharge slit by the deckle, and thereby adjusts a discharge range of the molten resin ([0021]) for the motivation of automating the adjustment of width of the base material simply and efficiently ([0006]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the position adjustment mechanism as taught by He in view of Solbeck to include the deckle pair as taught by Honma in order to automate the adjustment of width of the base material simply and efficiently.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743